DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the fastening means of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 6, the recitation “fixable” should be deleted. In line 16, the recitation “edge” should be “tab”. In line 16, the recitation “fastening” should be “anchoring”. 
Claim 15 is objected to because of the following informalities: In line 8, the recitation “fixable” should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The following identifies how claim limitations containing “means” are interpreted, vis-à-vis 35 U.S.C. 112(f):
Claims 1 and 15 recite “a first adjustment means for adjusting the inclination of the drawer or shelf with respect to the first part” and “the first adjustment means”. 
Claims 2-3 and 11 recite “the first adjustment means”. 
Claims 1 and 15 recite “a second adjustment means for adjusting the horizontal position of the drawer or shelf with respect to the first part” and “the second adjustment means”. 
Claim 1 recites “fastening means for the drawer or shelf to make the slide and the drawer or shelf integral with each other”. 
The recitations above do invoke 35 U.S.C. 112(f).
Claims 3 and 11 recite “by means of an adjustable-projection portion”. 
The recitations above do not invoke 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1: The preamble of claim 1 (lines 1-2) recites “Telescopic sliding guide for linearly and horizontally moving a drawer or shelf with respect to a furniture item, the guide comprising”. 
Due to the use of “for” in the recitation “guide for linearly and horizontally moving a drawer or shelf with respect to a furniture item”, the preamble of claim 1 is interpreted as being inclusive of the telescopic sliding guide only. The preamble of claim 1 is interpreted as not requiring the drawer or shelf and furniture. 
The recitations in claim 1 lines 3-15 further use “adapted” and “for” language that is consistent with the invention being inclusive of the guide and exclusive of the drawer/shelf/furniture. 
Lines 16-17 recite “the slide comprising fastening means for the drawer or shelf to make the slide and the drawer or shelf integral with each other”. This positively requires the drawer or shelf, as being integrated with the slide. 
The scope of claim 1 is unclear, as to whether or not the drawer or shelf is/are included in or excluded from the claimed invention. 
With respect to claims 4-5: In lines 1-2 of each claim, the recitation “said element” lacks antecedent basis.
With respect to claim 9: The recitations in claim 9 positively require the drawer or shelf. Similarly to claim 1, some portions of the claimed invention suggest the drawer or shelf is excluded from the scope of the claim and other portions of the claimed invention suggest the drawer or shelf is included in the scope of the claim. The scope of claim 9 is unclear, as to whether or not the drawer or shelf is/are included in or excluded from the claimed invention.
With respect to claims 2-3, 6-7, and 11-14: The claims are rejected under 35 U.S.C. § 112(b) via dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 2014/0015392 A1 (Salice).
With respect to claim 1: Kim discloses telescopic sliding guide (drawer slide 152) for linearly and horizontally moving a drawer or shelf (“drawer (not shown)” @ Col. 2, lines 15-16) with respect to a furniture item (“cabinet” @ Col. 1 line 52), the guide comprising: a first part (not-numbered cabinet rail in Fig. 1) fixable on the furniture item (using the holes in the vertical flange in Fig. 1), and a second part (shelf rail 150) which is elongated along a longitudinal axis (see Fig. 1), is translatable with respect to said first fixable part along said axis (Col. 1 lines 9-21), and comprises a free end (position adjustment mechanism 151), adapted to support the drawer or shelf (in that the mechanism 151 couples to the drawer), on the free end being mounted a first adjustment means for adjusting the inclination of the drawer or shelf with respect to the first part (vertical positioning element 159), wherein the first adjustments means is arranged substantially along said axis (in Kim Fig. 1, the longitudinal axis of the shelf rail 150 intersects the vertical positioning element 159 in the same way that Applicant’s axis X intersects the screw 80 in Applicant’s Figs. 1-2).
Kim’s drawer slide lacks “a second adjustment means” as defined by claim 1. 
Salice discloses four embodiments of a device 10 for adjustably connecting a drawer 20 to a guide 11. 
Salice Figs. 1-6 show the first embodiment, in which the body 12 of device 10 includes a lateral support wing 16 that supports a hooking member 17 for mounting in a hole or seating 18 of the drawer 20. The hooking member 17 is longitudinally adjustable by being mounted on a slider 21 that moves relative to support wing 16 using a toothed wheel 23.
Salice Figs. 7-8 show the second embodiment, in which the hooking member 17 is adapted to additionally provide lateral adjustment. The hooking member 17 and disc 31 in Salice Figs. 7-8 provide lateral adjustment in the same or similar way as Kim’s horizontal positioning element 161.
Salice Fig. 9 shows the third embodiment, with the slider 21 made of a profiled metal sheet and providing longitudinal adjustment.
Salice Figs. 10-13 show the fourth embodiment, which is a further variant of the third embodiment. Figs. 10-13 provide both longitudinal and lateral adjustment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim’s position adjustment mechanism 151 to include Salice’s support wing 16, slider 21, and hooking member 17, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide the capability of longitudinal adjustment of Kim’s not-shown drawer using the adjustment mechanism 151, in a manner similar to what is disclosed by Salice. 
As added to Kim’s adjustment mechanism 151, the combination of the wing 16, slider 21, and hooking member 17 meets the claimed “second adjustment means for adjusting a horizontal position of the drawer or shelf with respect to the first part”. Such components adjust the drawer horizontally in the longitudinal direction with respect to the drawer slide 152.
See Salice Figs. 10-13 for the slider 21 including U-folded parts 54 that slide on edges of the support wing 16 that extends laterally from a side of the body 12’. The slider 21 includes the hooking member 17.
In the combination, the slider 21 meets “the second adjustment means comprises a slide” as claimed. The parts 54 of the slider 21 engaging support wing 16 meets “horizontally translatable on a protruding edge of said free end” as claimed. The hooking member 17 meets “the slide comprising fastening means for the drawer or shelf to make the slide and the drawer or shelf integral with each other”.
Page 5 of the Applicant’s originally-filed specification states:
Preferably the slide 90 comprises an anchoring element (not shown) for the attachment to the drawer or shelf 12, in order to better drag it along. A segment 18 also rests on the slide 90 and is made integral with it, so that the displacement of the slide 90 results in a bach-and-forth movement of the drawer or shelf 12.
In light of the Applicant’s specification, attachment between components and/or one component resting on another component reads over “integral”. Further, “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte (177 USPQ 326). 
In light of the Applicant’s specification and/or In re Hotte, the drawer being fastened to the slider 21 by the hooking member 17 meets “to make the slide and the drawer or shelf integral with each other” as claimed. 
With respect to claim 2: Kim discloses wherein the first adjustment means comprises a member (“threaded bolt” @ Col. 3 line 11) movably mounted relative to said free end for moving along an axis (vertical axis in Kim Fig. 1) perpendicular to said longitudinal axis and for abutting against the drawer or shelf for inclination thereof (Col. 3 lines 19-30).
With respect to claim 3: Kim discloses wherein the first adjustment means comprises an element (“threaded bolt” @ Col. 3 line 11) rotatably mounted on said free end for protruding from the end and for abutting against the drawer or shelf (Col. 3 lines 19-30) by means of an adjustable-projection portion (the distal end portion of the threaded bolt 159 shown in Kim Fig. 2).
With respect to claim 4: Kim discloses wherein said element (“threaded bolt” @ Col. 3 line 11; the vertical positioning element 159) is mounted inside a pass-through cavity of said free end (threaded circular cutout 183) so as to translate linearly in said cavity (by rotating the bolt) to protrude from said free end (protruding in Kim Fig. 2).
With respect to claim 5: Kim discloses wherein said element (“threaded bolt” @ Col. 3 line 11; the vertical positioning element 159) and said pass-through cavity (threaded circular cutout 183) are complementarily threaded (both component names include “threaded”; see Fig. 3 for the complementary threads on the parts).
With respect to claim 6: Kim discloses wherein said free end (position adjustment mechanism 151) constitutes a separate piece mounted on the second part (rail 150). See Figs. 1-2 and Col. 2 lines 13-22.
With respect to claim 7: See Kim Fig. 1. Kim discloses wherein the first part (not-numbered rail with holes in Fig. 1) is an L-shaped bracket (L-shape includes vertical leg with holes and horizontal leg extending to be connected with shelf rail 150), the second part (shelf rail 150) is elongated along said longitudinal axis (Fig. 1), and 6said free end (position adjustment mechanism 151) being a separate piece which is mounted at an end of the second part to constitute an extension thereof (Figs. 1-2 and Col. 2 lines 13-22).
Kim Col. 2 lines 13-22 describes the positioning element 157 of the adjustment mechanism 151 being inserted within the outline formed by the shelf rail 150 as shown in Fig. 1. The outline of the shelf rail 150 that receives element 157 is interpreted as meeting “the second part comprises a sleeve” as claimed. 
Kim’s figures do not show the shelf rail 150/sleeve sliding on an edge of the L-shaped bracket as claimed. 
Salice Figs. 1-2 show the mobile part 11A of the guide 11 forming a hollow outline (Figs. 1-2) for receiving an edge of the cabinet rail (Fig. 2) and the axial extension 12’of hooking device 10. Salice’s mobile part 11A is analogous to Kim’s shelf rail 150. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Kim’s shelf rail 150 to have an outline like Salice’s mobile part 11A and receive the cabinet rail like Salice’s mobile part 11A, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
The rail 150 having an elongated, hollow body profile meets “the second part comprises a sleeve, elongated along said longitudinal axis, which is mounted to slide on an edge of the L-shaped bracket” as claimed. The front of the elongated, hollow body profile of rail 150 receiving the positioning element 157 of adjustment mechanism 151 meets “mounted at an end of the sleeve to constitute an extension thereof” as claimed. 
With respect to claim 11: Kim discloses wherein the first adjustment means comprises an element (“threaded bolt” @ Col. 3 line 11) rotatably mounted on said free end for protruding from the end and for abutting against the drawer or shelf (Col. 3 lines 19-30) by means of an adjustable-projection portion (the distal end portion of the threaded bolt 159 shown in Kim Fig. 2).
With respect to claim 12: Kim discloses wherein said element (“threaded bolt” @ Col. 3 line 11; the vertical positioning element 159) is mounted inside a pass-through cavity of said free end (threaded circular cutout 183) so as to translate linearly in said cavity (by rotating the bolt) to protrude from said free end (protruding in Kim Fig. 2).
With respect to claims 13-14: Kim discloses wherein said free end (position adjustment mechanism 151) constitutes a separate piece mounted on the second part (rail 150). See Figs. 1-2 and Col. 2 lines 13-22.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 2014/0015392 A1 (Salice) as applied to claim 1 above, and further in view of US 4,116,513 (Ullman).
With respect to claim 9: Kim states that the drawer attached to the rail 150 is not shown in the figures. Kim fails to disclose “the drawer or shelf” as defined by claim 9.
Ullman discloses a drawer assembly 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Ullman’s drawer assembly 20 on a pair of Kim’s rails 150, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Kim explicitly discloses a drawer on the rail 150, but does not show one. The combination embodies what Kim discloses but does not show.
Ullman’s assembly 20 meets “wherein the drawer or shelf (drawer assembly 20) is made of segments joined together, which are a front segment (front 30) and three segments (side 24, side 26, and back 28) which are C-connected to each other (see Fig. 11), the segments being hollow tubular elements (see Fig. 3), each having ends cut at 45 degrees for matching with ends of other two of said segments (see Figs. 4-5)” as claimed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 4,116,513 (Ullman).
With respect to claim 15: Kim discloses assembly comprising a furniture item (“cabinet” @ Col. 1 line 52) having a drawer or shelf (“drawer (not shown)” @ Col. 2, lines 15-16), a telescopic sliding guide (drawer slide 152) for linearly and horizontally moving the drawer or shelf with respect to the furniture item, the guide comprising: a first part (not-numbered cabinet rail in Fig. 1) fixable on the furniture item (using the holes in the vertical flange in Fig. 1), and a second part (shelf rail 150) which is elongated along a longitudinal axis (see Fig. 1), is translatable with respect to said first fixable part along said axis (Col. 1 lines 9-21), and comprises a free end (position adjustment mechanism 151), adapted to support the drawer or shelf (in that the mechanism 151 couples to the drawer), on the free end being mounted a first adjustment means for adjusting the inclination of the drawer or shelf with respect to the first part (vertical positioning element 159), and a second adjustment means for adjusting the horizontal position of the drawer or shelf with respect to the first part (horizontal positioning element 161), wherein the first adjustments means is arranged substantially along said axis (in Kim Fig. 1, the longitudinal axis of the shelf rail 150 intersects the vertical positioning element 159 in the same way that Applicant’s axis X intersects the screw 80 in Applicant’s Figs. 1-2).
Kim states that the drawer attached to the rail 150 is not shown in the figures. Kim fails to disclose “the drawer or shelf” as defined by claim 15 lines 16-19.
Ullman discloses a drawer assembly 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Ullman’s drawer assembly 20 on a pair of Kim’s rails 150, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Kim explicitly discloses a drawer on the rail 150, but does not show one. The combination embodies what Kim discloses but does not show.
Ullman’s assembly 20 meets “wherein the drawer or shelf (drawer assembly 20) is made of segments joined together, which are a front segment (front 30) and three segments (side 24, side 26, and back 28) which are C-connected to each other (see Fig. 11), the segments being hollow tubular elements (see Fig. 3), each having ends cut at 45 degrees for matching with ends of other two of said segments (see Figs. 4-5)” as claimed.
Response to Arguments
The drawing objections made in the previous Office action are withdrawn.
Some of the claim objections made in the previous Office action are withdrawn. The objection to claim 1 related to “fixable part” was not properly corrected. The new objections are necessitated by the amendment dated 27 April 2022.
The Applicant’s arguments against the rejections under 35 U.S.C. § 102 are moot, as those rejections are no longer relied upon. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 7-8, the Applicant asserts that Kim’s disc 215 or horizontal positioning element 161 rotates, and does not meet the claimed “translatable” nature of the slide. The rejections above do not rely on Kim’s disc 215 or positioning element 161 as the claimed slide. Ergo, the argument is not persuasive.
On pages 8-9, the Applicant argues against a reasoning used in the previous Office action. Such reasoning is no longer used, thereby rendering moot the Applicant’s argument. 
The Applicant’s assertion that a longitudinal adjustment device cannot be added to Kim’s device because of the horizontal positioning element 161 and/or the offset cylinder 189 thereof are not persuasive. 
Salice Figs. 7-8 show that providing adjustment in three directions in a single device is known in the art. Salice Figs. 7-8 use the hooking element 17 and disc 31 that provide lateral adjustment similar to Kim’s horizontal positioning element 161 and/or offset cylinder 189 thereof. Salice’s part 15 provides vertical adjustment, and Salice’s slider 21 provides longitudinal adjustment. 
Salice shows that Kim’s horizontal positioning element 161 and/or offset cylinder 189 do not preclude modifying Kim’s device to provide longitudinal adjustment. IE - if Salice can use a similar structure as Kim’s element 161 and/or offset cylinder 189 in a device that provides adjustment in vertical, lateral, and longitudinal directions, it is obvious that Kim’s device can be modified to provide longitudinal adjustment without destroying the capability of lateral adjustment. 
Based on Salice’s disclosure, Kim’s device can still use the element 161 and/or cylinder 189 for lateral adjustment, even when modified to provide longitudinal adjustment. 
Alternatively, the embodiment of Salice Figs. 7-8 suggests that Kim’s element 161 and/or cylinder 189 or the hooking element 17 of Salice Figs. 7-8 is mountable on the slider 21 in order to incorporate both lateral and longitudinal adjustment in the same device. 
On page 9, the Applicant argues against Kim’s tab 184 not meeting the claimed “protruding edge”. That is not persuasive, because Kim’s tab 184 is not relied upon for the claimed “protruding edge” in the rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637